Citation Nr: 1530723	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO determined that new and material evidence had not been received to reopen a previously denied claim for entitlement to service connection for chronic lumbosacral strain and spina bifida occulta.  In an October 2007 rating decision, the RO confirmed and continued its determination that new and material evidence had not been received to reopen the Veteran's claim.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In May 2011, the Board found that the Veteran is seeking service connection for the same disorder (chronic lumbosacral strain and spina bifida occulta) as that for which the RO originally denied service connection in December 1991 and later determined that new and material had not been received to reopen the claim in a July 2003 rating decision.  Further, the Board determined that the Veteran had submitted new and material evidence and reopened the claim as characterized above.  The Board remanded the claim of service connection for further development.  

The Board again remanded the claim for additional development in October 2012, in August 2014 the Board sought an advisory medical opinion from a neurologist at the Veterans Health Administration (VHA), and the claim was most recently remanded in January 2015.  The case is now again before the Board for further appellate consideration

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this claim was most recently remanded for additional development in January 2015 for obtainment of a medical opinion clarifying the likely nature and etiology of the Veteran's claimed low back disability.  The requested medical opinion was obtained in March 2015; however, the opinion received was not fully responsive to the Board's remand directives and as explained below, the Board finds that it is inadequate for the purpose of adjudication of the claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The March 2015 VA examiner opined that there is no current diagnosis of spina bifida occulta because post-service follow-up and repeat x-rays and radiographic studies do not show evidence of spina bifida occulta.  She also opined that the Veteran's current diagnosis of degenerative disc disease of the thoracolumbar spine is less likely aggravated by his alleged in-service injury as the workup at that point was relatively negative with the exception of the radiology exam showing spina bifida occulta which was later disproved as a diagnosis.  She concluded that the Veteran's degenerative disc disease most likely started after he was discharged from service as part of the aging process.  As to whether any diagnosed low back disability clearly and unmistakably pre-existed the Veteran's active service, the examiner stated that follow-up medical notes seen in records state diagnosis as lumbosacral strain, which indicates strain of muscle of the back.  She stated that back pain pre-existed the Veteran's active duty period as evidenced by notation of chronic low back pain in a January 1968 x-ray request and treatment documentation, and that he may have had back pain which was chronic.  She opined that the Veteran's "low back disability" existed prior to service and therefore was not incurred during his service time.  She reasoned that the Veteran had back pain prior to joining service and x-rays done after he reportedly fell in 1968 showed no abnormality of the lumbosacral vertebra or intervertebral discs.  

Based on the foregoing, the Board finds that further opinion is required.  In this regard, when as in this case no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Id.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  See Id. 

In this case, no back disorder was noted on the Veteran enlistment examination.  As such, it must be shown by clear and unmistakable evidence that the Veteran's ensuing back disability or disabilities both preexisted military service and were not aggravated thereby.  The March 2015 examiner indicated that the Veteran's "low back disability" preexisted service, however; she did not identify the diagnosis of the back disability to which she was referring to, nor did she state that this was clearly and unmistakably the case.  Moreover, she did not provide an opinion as to whether the "low back disability" deemed to have preexisted service clearly and unmistakably was not aggravated beyond the normal progression of the disorder.  

In addition, the examiner did not provide an opinion as to whether the Veteran's current lumbosacral degenerative disc disease may be caused by or otherwise etiologically related to his alleged slip and fall injury during service.  In that regard, report of a March 2005 MRI of the lumbar spine diagnosed a broad-based disk extrusion causing moderate to severe bilateral lateral recess stenosis and probable impingement upon both S1 preganglionic nerve roots bilaterally.  Diagnostic impression further states that the disk extrusions are chronic in appearance as they have the same decrease T2 signal as the intervertebral disc space.  

As such, further clarification and opinion is again warranted prior to deciding the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to the examiner who provided the March 2015 neurology opinion, or if she is unavailable for any reason, to a VA examiner of appropriate expertise to provide an addendum opinion for clarification of the nature and etiology of the Veteran's claimed low back disability.  The electronic claims files in Virtual VA and VBMS and a copy of this REMAND must be reviewed by the examiner and notation that such review has occurred must be documented in the report.  If it is determined that a new VA examination is necessary it should be conducted.

The examiner is requested to provide medical opinions that address the following:

(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any currently diagnosed disability of the low back pre-existed the Veteran's active service.  Please provide a complete explanation for the opinion. 

(b) If so, state whether there is clear and unmistakable evidence (obvious, manifest, and undebatable) that the pre-existing low back disability WAS NOT aggravated (i.e., permanently worsened) during service; or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress of the disorder.  Please provide a complete explanation for the opinion and specifically address the Veteran's contentions during the October 2010 hearing. 

(c) As to any low back disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service or any event or injury therein as alleged by the Veteran during the October 2010 Travel Board hearing.

In rendering the requested opinions, the examiner is requested to consider and discuss the following:

(i) the incident in high school where he fell down a flight of stairs;

(ii) the pulled muscles from playing football, baseball, and basketball and raiding the neighbors' apple trees;

(iii) the clinical significance of the history by the Veteran related in-service that he was unable to secure employment due to chronic low back pain; and

(iv) the Veteran's reported but undocumented January 1968 fall in the mess hall including discussing whether it aggravated any preexisting low back disorder beyond its natural progression or caused the onset of any current low back disorder.  In that regard, please acknowledge and discuss findings in report of a March 2005 MRI of the lumbar spine showing diagnosis of a broad-based disk extrusion causing moderate to severe bilateral lateral recess stenosis and probable impingement upon both S1 preganglionic nerve roots bilaterally with notation that the disk extrusions were chronic in appearance as they had the same decrease T2 signal as the intervertebral disc space.  

(v) documentation of the Veteran's reported involvement in a motor vehicle accident in which he was rear ended and subsequently complained of increased neck pain in VA ambulatory care notes dated November 3, 2003, and January 23, 2004.

The examiner should set forth the complete rationale for any opinion expressed and conclusion reached in a typewritten report.

2. Upon completion of the action above and any additional development deemed appropriate, review the opinion to ensure that it addressees the questions presented.  If any report is deficient in any manner, corrective procedures must be implemented prior to recertification to the Board.

3. After the above development and any other development that may be warranted is complete, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




